DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that the antenna is “configured to transmit or receive” (first limitation) and “the antenna being: a receiver antenna [] or a transmitter antenna” (second limitation).
Claim 19, however, also recites “a rectifier circuit converting the received RF energy into a direct current (DC) energy” (third limitation). 
The claim is indefinite because it is unclear if the Applicants are claiming an antenna that can be either a receiver or transmitter – or an antenna that is only a receiver. 
Claim 20 recites that “the shape of the anchor being configured to inhibit effects of” lateral or angular misalignments.  The claim then recites the anchor shape comprises two semi-enclosing structures that are diametrically opposed, having a central bar and spaced apart by a predetermined distance.  It is unclear 
Claim 20 recites “at least one of the transmitter antenna and the receiver antenna being configured to have an extended fringing field”.  But the claim has already defined the structure of the antenna.  It is unclear if there are further structural limitations that must be included to achieve this field or if it is just a description of the previously defined structure. 
Claim 20 recites the antenna “being configured to operate at a frequency in a range of 350 MHz to 400 MHz”.  As noted above, the claim already defines the structure (configuration) of the antennas.  It is unclear if there are further structural limitations that the Applicants are intended to recite here or if the frequency range is descriptive of the previously defined structure.  
The issues for claims 19-20 arise because these claims combine various claims (selected from 1-17) into one claim.  This results in combining broad introductory language with narrow structural phrases that are directed to the same limitations.  While it would be proper for claim 2 to more narrowly define claim 1.  If claim 2 were copied and pasted into claim 1, the resulting claim would be both broad and narrow at the same time.  This is what appears to have happened with claims 19-20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leabman (US 2015/0162751).
With respect to claim 1, Leabman discloses a wearable power system (fig 3-10; par 28, 35, 37-47), comprising: 
an antenna (304) integrated with fabric (see fig 4-10; par 39-45) and configured to transmit or receive RF energy within a desired frequency band, the antenna being: 
a receiver antenna (yes) configured to receive the RF energy within the desired frequency band (par 28, 35), such that the wireless power system is a wearable power harvesting system; or 
a transmitter antenna (an alternative that is not required to be found in the prior art because it already anticipates the receiver option) configured to transmit the RF energy within the desired frequency band, such that the wireless power system is a wearable power transfer system.  
Leabman discloses an antenna that is woven into various fabrics, including bedsheets (fig 4), socks (fig 5), gloves (fig 6), jackets (fig 7), shirts (fig 8, 10), and hats (fig 9).  The receiver antenna is also configured to receive RF energy, as this is the desired frequency band discussed throughout the reference. 
With respect to claim 2, Leabman discloses the antenna being the receiver antenna (fig 3).

With respect to claim 4, Leabman discloses the rectifier circuit comprising a diode rectifier (see par 37).  
With respect to claim 5, Leabman discloses a power management circuit (308) coupled to the rectifier and configured to regulate the DC voltage, stabilize the DC voltage, or both.  Leabman states “DC voltage maybe regulated using power converter 308” (par 37).  Because Leabman disclose what the circuit is configured to do (regulate DC voltage), it is proper to interpret this circuit as having name “power management circuit”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman in view of White (US 2018/301923).
With respect to claim 6, Leabman discloses the antenna being the transmitter antenna (fig 2; par 36).  Leabman does not expressly disclose the transmitter antenna is 
Leabman and White are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Leabman transmitter antenna to be integrated into fabric, as taught by White.  The motivation for doing so would have been the simple substitution of one known device (the device on which the antenna sits) for another to obtain predictable results.  MPEP §2143(B).  The claim only broadly recites that the system is “wearable”.  Any piece of fabric can be placed on a person (head, shoulders, etc.) and be considered “worn”.  Placing the Leabman transmitter antenna onto a specific surface does not change its structure or functionality. 
With respect to claim 7, Leabman discloses the transmitter antenna receiving RF power from an external RF power generation device (212) and wirelessly transmitting the RF power received to an external receiver antenna (shown in fig 3).  Leabman explicitly defines power supply (212) as “external” (see par 36). 
With respect to claim 8, Leabman discloses the external receiver antenna receiving the RF power and supplying the RF power to a rectifier circuit (306), and the rectifier circuit converting the RF power into DC power and supplying the DC power to one or more external devices (312, 310 and/or a heater; see art rejection of claim 3).  
Claims 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman in view of Punnoose (US 7,450,081).

Punnoose states that other geometries of antenna are possible, including, straight segments, curved segments and combinations, so long as there are two or more segments and they are mirror-imaged (col. 3, lines 45-50).  Punnoose discloses two curved shapes in figure 2A and four curved shapes in figure 10A.  This is the same citation that was made against the “anchor shape” in the parent application. 
Leabman and Punnoose are analogous because they are from the same field of endeavor, namely antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Leabman antenna to be an anchor shape, as taught by Punnoose.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.
With respect to claim 10, the combination teaches the shape of an anchor being configured to inhibit effects of: lateral positional misalignments of the antenna upon power transfer efficiency of the wearable power system; angular positional misalignments of the antenna upon power transfer efficiency of the wearable power system; or both.  
The phrase “configured to [function]” is a structural limitation directed to functionality that can be achieved (but aren’t within the scope of the claim) without further modifications.  A chair is configured to be used as a stepping stool, since a 
Claims 9-10 only define the antenna as “formed in a shape of an anchor”.  Punnoose discloses the anchor shape.  This is the “configuration” of the antenna.  There are no limitations that further define the structure of the anchor to achieve these benefits.  
Furthermore, the claim recites “inhibit effects” of misalignment on power efficiency.  The claim does not define any baseline for comparison regarding how the anchor shape provides better efficiency for a specific misalignment that a differently shaped anchor. 
The combination teaches an anchor shape and thus it would be obvious that the combination is “configured to” achieve the same benefits as claimed.  The broad language of claim 10 does not overcome the prior art.  This analysis was provided in the parent application and has not been rebutted.  
Alternatively, Punnoose discloses that its anchor is symmetric.  Thus, it would inhibit effects of angular positional misalignment.  
With respect to claim 11, Punnoose (fig 2A or 3B) discloses the shape of an anchor comprising two semi-enclosing structures (11, 12) disposed diametrically opposite to each other, and each semi-enclosing structure comprising a central bar (21-23, 22-24) extending from a middle portion of the corresponding semi-enclosing structure toward the opposite semi-enclosing structure.  
With respect to claim 12, Punnoose (fig 2A or 3B) discloses the shape of an anchor having exactly two semi-enclosing structures (11, 12) disposed diametrically 
Regarding both claims 11-12, the points at which the two bars connect to the semi-enclosing structures is interpreted as “middle portions” of those structures.  These connections aren’t made at the ends of the structures; thus, they are in a “middle portion”. 
With respect to claim 14, Punnoose discloses the two semi-enclosing structures having a same shape and a same size (see fig 2A).  
With respect to claim 15, Punnoose discloses the two semi-enclosing structures being spaced apart from each other by a predetermined distance (see fig 2A; the two Punnoose structures don’t randomly move closer/apart – they are fixed in a predetermined distance from each other).  It is unclear what narrowing structure claim 15 is intended to recite.  
With respect to claim 16, Punnoose discloses each semi-enclosing structure having a polygonal shape (see fig 3B).  Figure 3B (like fig 2A) has two semi-enclosing structures, each with their own bar (there are two structures and two bars, which creates a 1:1 matchup).
With respect to claim 17, Punnoose discloses the antenna being configured to have an extended fringing field extending outside an aperture of said antenna (obvious).  
With respect to claim 19, Leabman and Punnoose combine to disclose the wearable power system, as discussed above in the art rejections of claims 1-5, 9-10, 12 and 15-17.  The references are analogous, as discussed above. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman in view of Punnoose and White.
With respect to claim 20, Leabman, Punnoose and White combine to disclose the wearable power system, as discussed above in the art rejections of claims 1-3, 6-7, 9-11, 15 and 17.  Leabman further discloses at least one of the transmitter/receiver antenna is configured to operate at frequencies of 900 MHz, 2.4 GHz or 5.8 GHz (par 36).  Leabman does not expressly disclose the antenna is configured to operate at a frequency in the range of 350-400 MHz.  The exact frequency range is a result effective variable.  MPEP §2144.05.  The skilled artisan would have understood the benefits and drawbacks of operating in various frequency bands.  Leabman is also very clear that the three identified frequencies are just examples and that other frequencies are contemplated.  Thus, the skilled artisan would have considered a frequency in the range recited in claim 20.  The references are analogous, as discussed above.  
Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 18, the prior art does not teach or suggest the wearable power system of claim 9, the shape of an anchor comprising two semi-enclosing structures disposed diametrically opposite to each other, each semi-enclosing structure comprising a central bar extending from a middle portion of the corresponding semi-enclosing structure toward the opposite semi-enclosing structure, and each of the two semi-enclosing structures being formed with a fringe-enabling cavity at a distal end of the central bar.  Claim 18 is allowable for the same reasons as indicated for claim 13 in the parent application (see Non-final 10/19/20, page 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836